Case 1:19-cv-00276-PLM-RSK ECF No. 44 filed 08/04/20 PageID.776 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


                                     MINUTES
Case No: 1:19-cv-276-PLM-RSK

Caption: Werking v. Werking et al.

Date:                Time:                          Place:            Magistrate Judge:
August 4, 2020       1:33 - 3:23 p.m.               Grand Rapids      Hon. Ray Kent

                                        APPEARANCES

 PARTY TYPE:            COUNSEL:                             REPRESENTING:

PLAINTIFF:       Miles Lynch Greengard       David Elliot Werking
DEFENDANTS:      Anne Marie VanderBroek      Beth Eileen Werking
                                             Paul Michael Werking

                                        PROCEEDINGS


NATURE OF HEARING:

SETTLEMENT CONFERENCE held by video conference.

The parties did not reach a settlement of the case.




Event                                                   Time                 Digitally
                                                                             recorded

Opening comments / remarks                              1:33 - 1:35 p.m.     No
Settlement discussions between Judge and parties        1:35 - 3:23 p.m.     No

                           Proceedings Not Digitally Recorded

                                Deputy Clerk: S. Carpenter
